Citation Nr: 1732212	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired mental disorder other than PTSD.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and family members


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1948 to January 1950. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona that determined new and material evidence was not received to reopen a previously denied claim for PTSD.  The Veteran's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, for these reasons, the Board has styled the issue of the case as reflected on the title page.

In June 2016, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In a decision dated in August 2016, the Board denied entitlement to service connection for PTSD and remanded the issue currently before the Board for additional development.  


FINDING OF FACT

The weight of the evidence shows that an acquired mental disorder, variously diagnosed as depressive disorder not otherwise specified (NOS), adjustment reaction, other specified trauma and stressor-related condition, and specific phobia, blood type, did not have onset in active service, and nor is it otherwise causally connected to active service.

CONCLUSION OF LAW

The requirements for entitlement to service connection for an acquired mental disorder, variously diagnosed as depressive disorder NOS, adjustment reaction, other specified trauma and stressor-related condition, and specific phobia, blood type, are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the May 2013 rating decision, via a December 2012 letter, VA provided the Veteran with time- and content-compliant VCAA notice.  

VA has also fulfilled its duty to assist the Veteran to the extent practical in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board noted in the August 2016 decision that the Veteran's attorney previously had asserted that the VA had not assisted the Veteran in developing his claim.  See, e.g., 11/25/2013 VBMS-Notice of Disagreement.  The Board noted further that the National Personnel Records Center (NPRC) informed the RO that the Veteran's service treatment records and military personnel records are fire related.  That means that if any records related to the Veteran were ever at the NPRC, in all probability they were destroyed in the 1973 fire.  The Board acknowledges VA's heightened duty to assist a claimant where records are deemed fire related or otherwise lost.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  In several letters through the years, the RO informed the Veteran of fact that efforts to obtain his service records had been unsuccessful, informed him of alternative evidence which might support his claim, and provided the necessary form for him to complete to assist the NPRC with searching for alternative records.  The December 2012 VCAA notice letter included similar information.  The RO also made numerous inquiries of the NPRC for any records extant.  (05/11/2013 VBMS 
VA 21-3101).  The RO's continuous efforts resulted in the location of Morning Reports of the Veteran's unit.  The Veteran's VA treatment records are also in the claims file.  Further, the Board remanded the case for a VA examination in order to fully address acquired mental disorders other than PTSD.  The Veteran and his attorney have not asserted that there are other records to be obtained.

Although the attorney has not objected to the current adequacy of assistance to the Veteran as concerns the development of all records extant, while the case was on remand the attorney asserted to an RO decision review officer (DRO) that the DRO had improperly attempted to interfere with the independence of the medical examiner who conducted an examination of the Veteran.  The examiner's initial report noted a diagnosis of other specified trauma and stressor-related condition and opined that it was related to the Veteran's claimed stressor.  (04/02/2017 C&P Exam)  Upon receipt of the examination report, the DRO issued a deferred rating decision that determined the examination report was not adequate for review purposes.  The DRO determined the examination report was not adequate for rating purposes because the Board remand had directed that all mental disorders, to include personality disorders if present, be identified.  The DRO noted in part that the opinion was insufficient for rating purposes because a diagnosis of other specified trauma and stressor-related condition could not stand in place of a diagnosis of PTSD and be attributed to an unconfirmed event for which a diagnosis of PTSD was precluded.  (04/03/2017 Deferred Rating Decision)  Hence, the DRO informed the examiner to again review the case but not to consider the Veteran's claimed stressor in determining if there was a causal connection between any mental disorder other than PTSD diagnosed and the Veteran's active service.

Following the report of the attorney's objection and discussing it with the attorney telephonically, the DRO convened a Quality Review Team (QRT) to determine if the examination was in fact adequate.  The QRT determined that the examination report was not adequate for review purposes, and that the examination report should be returned for an addendum that met the parameters of the Board remand, which required in part that the examiner identify all mental disorders other than PTSD manifested by the Veteran, if any.  (04/27/2017 VA Form 21-0820)

In the subsequent review, the examiner diagnosed specific phobia, blood type.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FIFTH EDITION (DSM-5).  The examiner declined to render a nexus opinion on any causal connection with active service as concerned a mental disorder other than PTSD, to include the disorder she diagnosed.  The examiner explained in her rationale that in the absence of any in-service records related to the Veteran, any attempt to opine on a nexus would be purely speculative.  (05/07/2017 C&P Exam)

The attorney cited Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009) to support his assertion of improper interference.  (07/26/2017 Third Party Correspondence)  The Board agrees with the DRO and the QRT that there was no improper interference, as the DRO was making a good faith effort to comply with the Board's prior decision that denied entitlement to PTSD, and the remand on the remaining issue.  There is no indication that the DRO attempted to influence the examiner to render a particular opinion as concerned a mental disorder other than PTSD.  See 04/21/2017 VA 21-2507a (requesting an addendum opinion).  Hence, Cushman is not applicable to the Veteran's appeal.  On the other hand, the DRO's instruction to the examiner was not entirely correct.

Although a diagnosis of PTSD was precluded by the August 2016 Board decision, consideration of the Veteran's claimed stressor/in-service event was not precluded  as concerned an assessment of a mental disorder other than PTSD.  Verification is regulatory required only as concerns PTSD.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.")  For other acquired mental disorders, an examiner may consider a claimant's reported in-service event, but it is the Board that determines whether a claim of an in-service event is credible or in fact occurred.  This is because that for situations other than PTSD with its particular proof requirements, if lay evidence of an in-service event is found credible and reliable, it is sufficient to prove a claim, if medical authorities determine that there is a medical nexus.  Nonetheless, the Board finds the Veteran was not prejudiced and determines that another remand would not serve any useful purpose.  This is because the examiner's initial favorable opinion is still of record.  Further, the initial favorable opinion notwithstanding, as just noted, the Board still must decide if the evidence of record reaches the level of at least equipoise as concerns whether the Veteran's claimed in-service trauma occurred.  This would have been the same state of affairs had not the initial examination report been returned.

As such, the Board will address the merits of the appeal.

Applicable Legal Requirements

To establish a right to compensation for a present disability, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

As noted earlier, there are diagnoses of record of an acquired mental disorder.  They include depressive disorder NOS, adjustment reaction, other specified trauma stressor-related condition, moderate-severe range; and, most recently, specific phobia, blood type.  Hence, the first requirement for service connection is present, a currently diagnosed disorder.

The May 2017 addendum to the March 2017 examination report noted that in response to the DRO's direction that a diagnosis of other specified trauma stressor-related condition could not be substituted for a PTSD diagnosis based on an unconfirmed stressor, the examiner opined that the Veteran satisfied the DSM-5 criteria for a diagnosis of specific phobia, blood type.  (05/07/2017 C&P Exam, p. 4)  The examiner noted that, contrary to the criteria for PTSD, specific phobia, blood type does NOT require actual exposure to a specific event or situation presumed to cause the symptoms of this condition.  (Emphasis in original)  Criterion A for the diagnosis states that the "fear" experienced by the individual can be grounded in either a "real" or a "perceived" threat; and that the "anxiety" associated with the specific phobia can be "unaccompanied by a clear threat" or can consist of the "anticipation" of a future threat.  Citing DSM-5, the examiner noted that many individuals with specific phobia are unable to recall the specific reason for the onset of their phobias; and that although the presence of specific phobia is lower in older populations, it remains one of the more commonly experienced disorders in late life.  (Examination report, p. 4-7)  The examiner noted that a nexus opinion could not be rendered, as there was an insufficient amount of information of the Veteran's medical status when he entered and separated from active service.  The examiner did note the Veteran's long history of complained-of symptoms; and that the inability to render an opinion was not due to insufficient knowledge or training on the part of the examiner, or due to an absence of informed study or treatises in the mental health profession as a whole.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  The Board considers this evidence and finds that the essence of the examiner's two reports is that if the Veteran experienced in service what he claims he did, his disability is causally connected to active service.  The Board will turn to the in-service event next. 

The Veteran has reported that while stationed in Japan, in approximately 1949, another soldier's rifle accidentally discharged while he was in the process of mounting a truck.  Per the Veteran, the victim apparently was shot through the head.  (Hearing Transcript, p. 5)  The Veteran did not directly observe the accident but, because of his close proximity, a significant amount of the victim's blood got on the Veteran.  In addition, the record reflects that Veteran is a Native American.  Due to his tribal beliefs and customs, coming into contact with another's (especially a non-Native American's) blood caused significant trauma in addition to being present at the scene of the claimed death.  This was noted in the VA psychiatrist's November 2010 diagnosis and nexus opinion.  (06/03/2011 VBMS-Medical Treatment-Government Facility, p. 1)  As a result, the Veteran participated in a number of traditional tribal ceremonies to cleanse himself of the trauma.  He believes that he needs another one, but he could not afford it, due the high cost of such ceremony.

At the 2016 hearing, the Veteran's family testified that he has had his symptoms for quite some time, but other than the Veteran, there is scant, if any, evidence of his mental state in the interim immediately after his service.  His oldest daughter testified at the hearing that the Veteran had a drinking problem in 1950 which led to the family's eviction from their rental home due to nonpayment of rent.  She noted that her personal research into PTSD noted excessive drinking as a symptom.  One of the Veteran's other daughters probably was not aware of it at the time of her testimony, but she really summed up the salient facet of the Veteran's appeal.  She testified that she did not know whether in fact the Veteran experienced what he said he did, but he believes in his mind that he did experience such.  (Hearing Transcript, p. 11)  Although the Veteran may be sincerely convinced that the claimed event occurred, the Board must determine if the evidence of record shows that it is more likely than not that it in fact did.  According all consideration and sympathy to the Veteran, the Board nonetheless finds that the scales just do not reach the even point.

The Veteran's report of the details of the incident have varied over the years.  One account notes that he reported that while he did not actually witness the accidental death, he had to ride back to base in the vehicle where there still was blood from the victim.  Another account notes that he reported that he was in close proximity and actually was splattered with blood and brain from the victim, and then he had to ride in the vehicle with the body.  (03/04/2005 Medical Treatment-Government Facility, pp. 21)  Over the years the Veteran has reported that he started to get sick and having nightmares ever since his discharge; two years after his discharge; and five years after his discharge when he started complaining of pain in the back of his head.  The Board finds the inconsistent report of the incident are a factor and weigh against a finding of the in-service event. 

As the Board noted in the August 2016 decision, there is nothing in the scant military records extant to support or corroborate the Veteran's subjective reports.  The available Morning Reports of the Veteran's unit cover the period November and December 1949, and the entries reflect no indication of a unit member being absent due to death or otherwise unaccounted for.  (11/25/2013 VBMS-Military Personnel Records)  The Veteran's representative asserts that the fact that the Morning Reports prove the Veteran was where he said he was, and the evidence of his continued symptoms is enough to prove his claim.  The Board still disagrees with and rejects this assertion.  Evidence that the Veteran in fact served in Japan is not even circumstantial evidence that an accidental death occurred.  As for the second part of the assertion, continuous symptomatology proves a claim solely as concerns a chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  A non-psychotic mental disorder is not a listed chronic disease.  See 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  As noted earlier in the decision, the competent evidence of record does not reflect a psychosis diagnosis during or proximately to the claim/appeal period.  38 C.F.R. § 3.384.

The Board acknowledges the lay evidence of record, to include the written submissions and testimony of the Veteran's family of his struggle with his symptoms over the years.  The Board notes one particular aspect of a significant amount of the family-provided evidence.  It erroneously states that the Veteran served in the Korean War, which is especially the case of the written statement of the Veteran's late wife.  His son-in-law also erroneously described the Veteran's service as wartime.  As noted, the Veteran served in post-World War II Japan as part of the U.S. Occupying Forces, and he was discharged prior to the start of the Korean War.  See 38 C.F.R. § 3.2(e) (noting that the Korean coflict began on June 27, 1950).  This fact also impacts some of the Veteran's reported symptoms.

The Veteran reported at various times that he was treated on a psychiatric ward at a mental facility in Albuquerque, New Mexico.  He did not provide a date or the name of the facility.  Further, the Veteran reported that he drove off of a bridge into the water, hit some ice and injured his head; and, "that's when it started."  (01/20/1999 VA Examination, p. 4) (Quotes in original)  The RO's efforts to developed aged records were not fruitful.   The January 1999 examination report also notes that the Veteran reported distressing dreams about things that happened to him during his active service, "like Agent Orange."  He had no idea where the dreams came from.  Id.  (Quotes in original)  It is obvious that the Veteran served many years prior to the use of Agent Orange.  An outpatient entry dated in June 2004 notes that the Veteran reported that in 1962 he started having dreams about the Japanese threatening him and shooting at him or sneaking up on him.  He saw the Japanese as the enemy.  He also reported one visual hallucination experience in which a hand reached out to him; and, that he also heard voices talking the Divine and English language.  (07/22/2004 Government Facility, p. 1-3)

Hence, the scales reflect as follows: on the positive side is the Veteran's long-term report of symptoms to which he attributes to an in-service event-a fellow soldier killing himself via an accidental discharge of his rifle; the Veteran's family corroboration of his reported symptoms, and his repeat use of traditional tribal treatment methods for his symptoms; and, the fact that there is no indication that the Veteran is not a credible claimant.  As the Board noted in the August 2016 decision, the 38 U.S.C.A. § 1154(a) assessment is neutral at best, perhaps slightly to the negative.

As the Board acknowledged in the August 2016 decision, the time, place, and circumstances of the Veteran's active service are not inherently inconsistent with an accidental death such as that reported by the Veteran.  Although he served between World War II and the Korean War, troops still pulled guard duty and were generally armed with the standard-issue service rifle.  That alone, however, does not provide credible supporting evidence of a death of an unnamed soldier.  On the other hand, the Veteran has reported distressing dreams that involved hostile actions towards him by Japanese individuals, inferentially, Japanese military personnel.  The Veteran was based in Japan some three years after the Japanese surrender.  The record reflects that he did not see combat or hostile action.  

In considering this appeal, the Board must consider the totality of the circumstances surrounding the Veteran's claimed in-service event.  While even trained soldiers are not immune to acts of omission, when the surrounding circumstances of the reported incident are considered: trained soldiers in close proximity mounting a vehicle with weapons loaded (and a round apparently chambered), in a peacetime environment, it strikes the Board as unlikely.  The other negative evidence, as already noted, is that the available Morning Reports do not reflect any documentation of troop's absence due to death.  There also is the matter of an email which apparently was sent to the Veteran's representative in response to some type of publication, the Korean War Project.  The email indicates that it is from a veteran who served in Korea about the same time as the Veteran.  The writer gives no indication that he was in the same unit as the Veteran, but he wrote that he seemed to remember someone by the Veteran's name, as the name was on the Thanksgiving Day dinner list of members of Service Brty in November 1949 at Camp Younghans.  The writer does not indicate any knowledge of an accidental death though he apparently was near the surrounding environs in 1949.  In light of the lack of factors such as being in the Veteran's and any indication of first-hand or even second-hand knowledge of the incident, the Board finds this email to be of little, if any, probative value and/or weight.  (04/04/2012 Email Correspondence, 1st Entry)

In light of all of the above factors, to include the Veteran report of dreams of experiences that could not have happened to him, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  Again, the Board notes that there is no reason to believe that the Veteran has ever had an intent to deceive or misrepresent.  His sincerity, and that of his family members, however, does not prove the claim.  See 38 U.S.C.A. § 5107(a) (West 2014) (stating that "a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary").  Although the Board respects the Veteran and appreciates his service, the Board finds that, unfortunately, the scales are not at least balanced in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application here.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for an acquired mental disorder, variously diagnosed as depressive disorder NOS, adjustment reaction, other specified trauma and stressor-related condition, and specific phobia, blood type, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


